PER CURIAM.
Roma Construction Co., Inc. appeals a summary judgment entered for Sea-Air Mechanical, Inc. on Roma’s third-party complaint.
Morris Goodman instituted an action against Roma Construction Co., Inc., a general contractor, for serious injuries suffered in a trip and fall accident on a debris-strewn construction site. Roma filed a third-party action against Sea-Air Mechanical, Inc., the sole air-conditioning subcontractor on the job, seeking indemnity pursuant to a hold harmless contract. In support of its motion for summary judgment, Sea-Air showed by sworn proof that any work performed by it prior to the accident was only inside the building under construction. Other evidence showed, however, that the debris on-site at the time of the accident included PVC pipe, refrigeration lines, and debris from excavations for air-conditioning pipes.
On this record a material issue of fact remains whether the accident was caused by debris Sea-Air left on the site. An inference is raised by the physical evidence which renders Sea-Air’s testimonial proof less than conclusive. See Dawson v. Scheben, 351 So.2d 367 (Fla. 4th DCA 1977) (summary judgment is improper where different inferences may be drawn even from undisputed facts).
Summary judgment for Sea-Air is reversed and the cause is remanded for further proceedings.